                    Case 16-03604                 Doc         Filed 07/27/19 Entered 07/27/19 10:57:58                               Desc Main
    Fill in this information to identity the case:                document Page 1 of 3

 Debtor 1       Susie Willis

 Debtor 2

 United States Bankruptcy Court for the:       Northern District of Illinois, Chicago Division           District of      IL

                                                                                                                          (State)
 Case number         1603604



Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                                         12/16
If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any fees expenses, and charges incurred after the bankruptcy
filing that you assert are recoverable against the debtor or against the debtor's principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.
Name of creditor: THE BANK OF NEW YORK MELLON FKA THE BANK OF NEW YORK,AS                                        Court claim no. (if known)   3-2
                      TRUSTEE FOR THE CERTIFICATEHOLDERS OF THE CWALT, INC.,
                      ALTERNATIVE LOAN TRUST2006-39CB, MORTGAGE PASS-THROUGH


Last four digits of any number you use to
identify the debtor's account:                                  1822
Does this notice supplement a prior notice of postpetition fees,
expenses, and charges?

       No
       Yes. Date of the last notice:

Part 1:        Itemize Postpetition Fees, Expenses, and Charges

Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any
escrow account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously
approved an amount, indicate that approval in parentheses after the date the amount was incurred.

 Description                                           Dates incurred                                                                               Amount
    1 Late Charges
    2 NSF Fees
    3 Attorneys Fees
    4 Filing Fees and Court Costs
    5 Bankruptcy/Proof Of Claim Fees
    6 Appraisal / BPO Fees
    7 Property Inspection Fees 6-18-2019 @ $13.00 each                                                                                              $13.00
    8 Tax Advances (Non-Escrow)
    9 Insurance Advances (Non-Escrow)
  10 Property Preservation Expenses
  11 Other Fee 1
  12 Other Fee 2
  13 Other Fee 3
  14 Other Fee 4
The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid. See 11 U.S.C. §
1322(b)(5) and Bankruptcy Rule 3002.1.




Official Form 410S2                          Notice of Postpetition Mortgage Fees, Expenses, and Charges                                        page         1
                       Case 16-03604            Doc        Filed 07/27/19 Entered 07/27/19 10:57:58              Desc Main
Debtor 1        Susie Willis                                                 Case number 1603604
                                                               document Page    2 of 3
                First Name     Middle Name     Last Name


Part 2:         Sign Here


The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone
number.

Check the appropriate box.

     I am the creditor.

     I am the creditor’s authorized agent. (Attach copy of power of attorney, if any.)

I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my knowledge,
information, and reasonable belief.

 /s/ Lois Gober                                                                            Date     07/27/2019
           Signature

 Print:                  Lois Gober                                                        Title    Bankruptcy Case Manager

 Company                 NewRez LLC DBA Shellpoint Mortgage Servicing

 Address                 PO Box 10826

                         Greenville                             SC            29603-0826

 Contact phone           (800) 365-7107                               Email        mtgbk@shellpointmtg.com




Official Form 410S2                          Notice of Postpetition Mortgage Fees, Expenses, and Charges                    page        2
           Case 16-03604          Doc       Filed 07/27/19 Entered 07/27/19 10:57:58                     Desc Main
                                                document Page 3 of 3

NewRez LLC DBA Shellpoint Mortgage Servicing               Phone Number:            (800) 365-7107
PO Box 10826                                               Fax:                     (866) 467-1137
                                                           Email: mtgbk@shellpointmtg.com
Greenville, SC 29603-0826



RE: Debtor 1 Susie Willis
    Debtor 2
Case No:    1603604
PROOF OF SERVICE
I certify that a copy of the foregoing documents were served upon the following persons electronically or by mail via the U.S. Postal
Service, postage prepaid or by personal delivery, at their scheduled addresses on this day, 7/27/2019.

Northern District of Illinois, Chicago Division
219 South Dearborn Street
Chicago, IL 60604



Marilyn O Marshall
224 S Michigan Ave
Suite 800
Chicago, IL 60604


David H Cutler
4131 Main St
Skokie, IL 60076



Susie Willis

1931 Dewey Ave
Evanston IL 60201



/s/ Lois Gober
